
	

116 S996 IS: Microloan Program Enhancement Act of 2019
U.S. Senate
2019-04-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 996
		IN THE SENATE OF THE UNITED STATES
		
			April 2, 2019
			Ms. Duckworth introduced the following bill; which was read twice and referred to the Committee on Small Business and Entrepreneurship
		
		A BILL
		To modify the microloan program of the Small Business Administration, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Microloan Program Enhancement Act of 2019.
		2.Microloan program
 (a)In generalSection 7(m) of the Small Business Act (15 U.S.C. 636(m)) is amended— (1)in paragraph (3)(C)—
 (A)by striking and $6,000,000 and inserting , $7,000,000, in the aggregate,; and (B)by inserting before the period at the end the following: , and $3,000,000 in any of those remaining years;
 (2)in paragraph (4)— (A)in subparagraph (A), by striking subparagraph (C) each place that term appears and inserting subparagraphs (C) and (G);
 (B)in subparagraph (C)(i), by striking subparagraph (A) and inserting subparagraphs (A) and (G); and (C)by adding at the end the following:
						
 (G)Grant amounts based on appropriationsIn any fiscal year in which the amount appropriated to make grants under subparagraph (A) is sufficient to provide to each intermediary that receives a loan under paragraph (1)(B)(i) a grant of not less than 25 percent of the total outstanding balance of loans made to the intermediary under this subsection, the Administration shall make a grant under subparagraph (A) to each intermediary of not less than 25 percent and not more than 30 percent of that total outstanding balance for the intermediary.
							; 
 (3)in paragraph (8)— (A)by striking In approving and inserting the following:
						
 (A)In generalIn approving; and (B)by adding at the end the following:
						
 (B)Annual reportThe Administrator shall, on an annual basis, submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives, and make publicly available on the website of the Administration, a report on how the Administration has met the requirements of subparagraph (A).; and
 (4)in paragraph (10)— (A)in the matter preceding subparagraph (A)—
 (i)by striking On November 1, 1995, the Administration shall and inserting The Administration shall, on an annual basis,; (ii)by inserting and make available to the public on the website of the Administration after Representatives; and
 (iii)by striking of the first 3 1/2 years; (B)in subparagraph (F), by striking and at the end;
 (C)by redesignating subparagraph (G) as subparagraph (I); and (D)by inserting after subparagraph (F) the following:
						
 (G)the number of small business concerns that received a microloan that remain in business after completing the final payment of the microloan;
 (H)the number of jobs created and retained by small business concerns after completing the final payment of the microloan; and
							.
 (b)Minimum allocationSection 7(m) of the Small Business Act (15 U.S.C. 636(m)) is amended by striking paragraph (7) and inserting the following:
				
 (7)Program funding for microloansUnder the program authorized by this subsection, the Administration may fund, on a competitive basis, not more than 300 intermediaries..
 (c)Program levelsSection 20 of the Small Business Act (15 U.S.C. 631 note) is amended by adding at the end the following:
				
 (h)Microloan programThe following program levels are authorized for the microloan program under section 7(m): (1)Fiscal year 2020For the programs authorized by this Act, the Administration is authorized to make, for fiscal year 2020—
 (A)$80,000,000 in technical assistance grants, as provided in section 7(m); and (B)$110,000,000 in direct loans, as provided in section 7(m).
 (2)Fiscal year 2021For the programs authorized by this Act, the Administration is authorized to make, for fiscal year 2021—
 (A)$80,000,000 in technical assistance grants, as provided in section 7(m); and (B)$110,000,000 in direct loans, as provided in section 7(m).
 (3)Fiscal year 2022For the programs authorized by this Act, the Administration is authorized to make, for fiscal year 2022—
 (A)$80,000,000 in technical assistance grants, as provided in section 7(m); and (B)$110,000,000 in direct loans, as provided in section 7(m)..
			
